Exhibit 10.47
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
     Named Executive Officers:

              Current       Base Salary  
Chad C. Deaton 1
  $ 1,155,000  
Peter A. Ragauss
    568,000  
Alan R. Crain
    473,000  
David H. Barr
    450,000  
Martin S. Craighead
    450,000  

     Non-Employee Directors3:

         
Annual Cash Retainer:
  $ 75,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer (Excluding Executive Committee):
  $ 5,000  
Lead Director
  $ 15,000  
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and 50% in July of each year):
  $ 200,000  

 

1   Mr. Deaton has an Amended and Restated Employment Agreement with Baker
Hughes Incorporated, filed as Exhibit 10.1 to Current Report on Form 8-K filed
December 19, 2008.   2   In addition to their base salaries, these named
executive officers, at the discretion of the Board of Directors can receive
equity compensation pursuant to the 2002 Director & Officer Long-Term
Compensation Plan, filed as Exhibits 10.23, 10.24 and 10.25 to Annual Report of
baker Hughes Incorporated on Form 10-K for the year ended December 31, 2008.
These named executive officers also are entitled to participate in the Company’s
Annual Incentive Compensation Plan, as amended and restated, filed as Exhibits
10.15 and 10.16 to Annual Report of Baker Hughes Incorporated on Form 10-K for
the year ended December 31, 2008.   3   Non-employee directors are reimbursed
for reasonable travel and related expenses.

